Citation Nr: 1606704	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  14-20 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an earlier effective date earlier for entitlement to death and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and her son, [redacted]



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to September 1969.  He died in March 2002, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted DIC benefits and assigned an effective date of February 1, 2013. 

In September 2015, the appellant testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  The transcript of the hearing has been obtained and associated with the record.

The Board additionally notes that the Veteran's electronic Virtual VA file and Veterans Benefits Management System paperless claims processing systems has been reviewed in conjunction with the adjudication of the claim currently on appeal.


FINDINGS OF FACT

1.  The Veteran died in March 2002.

2.  The appellant's claim for dependency and indemnity compensation was received by the VA in January 2013.


CONCLUSION OF LAW

The criteria for an earlier effective date, prior to February 1, 2013, for the grant of dependency and indemnity compensation benefits have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110(d), 7104 (West 2014); 38 C.F.R. §§ 3.5, 3.152, 3.400(c)(2) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R.    § 3.159 (2015).

Under the VCAA, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The instant claim arises from the appeal of the effective date assigned for entitlement to DIC benefits.  The appellant's claim was received by VA in January 2013.  Since the DIC claim itself was substantiated, further VCAA notice was not required.  See, e.g., Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A Statement of the Case addressing the effective date issue was required and the appellant was provided this document in April 2014.

VA has fulfilled its duty to assist the appellant in substantiating her claim as warranted by law.  There is no evidence that additional development is in order before this claim may be addressed.  For the reasons discussed below, the Board finds that the evidence of record is adequate to adjudicate the claim of entitlement to an earlier effective date for DIC.  Moreover, because the law is dispositive of the claim, no further discussion of VA's duties to notify and assist is necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

II. The Merits of the Claims

DIC may be awarded to a surviving spouse upon the service-connected death of a veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5(a), 3,152 (2015); see generally 38 U.S.C.A. Chapter 11.  Generally, a veteran's death is service connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2014); 38 C.F.R. §§ 3.1(k), 3.303 (2015).

For claims involving service-connected death after separation from service, if an application for DIC is received within one year from the date of death, the effective date of the award shall be the first day of the month in which the death occurred; otherwise, the effective date for DIC is the date of receipt of the claim.  38 U.S.C.A. § 5110(d); 38 C.F.R. § 3.400(c)(2).  The earliest date for commencement of payment of an additional award of compensation for a dependent spouse is the first day of the month following the effective date.  38 C.F.R. § 3.31 (2015).

The undisputed facts in this case show the Veteran died in March 2002.  At the time of the Veteran's death, service connection had not been established any disability.  On January 2013, VA received the appellant's claim for DIC benefits.  The RO granted service connection in the July 2013 rating decision on appeal.  

The appellant contends that, because the Veteran died in March 2002, the effective date of DIC benefits should also be March 2002.  She contends that she did not file for DIC benefits sooner as she did not know such benefits existed.  Specifically, the appellant testified at the Board hearing that although the Veteran was treated at a VA medical facility prior his death, and was notified of his death, she was never told that she was entitled to pursue a benefits claim.  She stated that had she known she was eligible to submit a claim, she would have promptly done so. 

The Board finds that an entitlement to an earlier effective date for DIC benefits is not warranted as a legal matter.  The controlling facts in this case are not in dispute.  The Veteran died on March 2002 and the appellant's application for DIC was first received by VA in January 2013.  The appellant does not contend that her application was received by VA earlier than January 2013, which is more than one year from the date of the Veteran's death. 

To the extent that she contends that she was unaware of her eligibility for DIC sooner than January 2013, this argument has no merit, as ignorance of the law does not absolve adherence to it.  Bryan v. West, 13 Vet. App. 482, 486-87 (2000).  The Supreme Court of the United States has held that everyone dealing with the government is charged with knowledge of federal statutes and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp v. Merrill, 332 U.S. 380, 384 (1947).  Thus, regulations are binding on all who seek to come within their sphere, "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance."  Id., at 385.  Accordingly, as the appellant's date of claim for DIC that was received in January 2013 was not received within one year of the Veteran's death in March 2002, 38 C.F.R. § 3.400(c)(2) (allowing the effective date of the award to be the first day of the month in which the death occurred) is not applicable. 

The Board has also considered potential applicability of the "substitution rule" which allows for a living person to receive accrued benefits of a deceased is certain circumstances; however, the rule applies only in case of death of a claimant who dies on or after October 10, 2008, thus, is not applicable in the present case.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008). 

The Board recognizes the unfortunate facts of this case.  The appellant credibly reports that she would have applied for DIC benefits sooner had she known that she was eligible.  However, the power to assign an earlier effective date for DIC benefits based on justice or equity is beyond the Board's authority.  See Shields v. Brown, 8 Vet. App. 346, 351 (1995) (an earlier effective date for DIC benefits is not allowable under equitable estoppel because payment of government benefits must be authorized by statute).

The controlling statute and regulation provide that the effective date for a grant of service connection for the cause of a veteran's death, in a case where the claim for DIC is not received within one year of the veteran's death, is the date of receipt of the DIC claim.  38 U.S.C.A. § 5110(d); 38 C.F.R. § 3.400(c)(2).  The facts regarding the date of the Veteran's death and the date of receipt of appellant's DIC claim are not in dispute.  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  See 38 U.S.C.A.         § 7104(c) (West 2014); 38 C.F.R. § 20.101(a) (2015).  As there is no legal basis for assignment of any earlier effective date than February 1, 2013 for benefits based on service connection for the cause of the Veteran's death, the Board finds that an earlier effective date is not warranted.  Where, as here, the law, and not the evidence, is dispositive, the appeal must be denied as without legal merit.  See Sabonis, 6 Vet. App. at 430.


ORDER

Entitlement to an earlier effective date earlier than February 1, 2013, for entitlement to DIC is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


